Citation Nr: 1047093	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left ankle disability.

2.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to September 
1982.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
presented testimony at a Board hearing in April 2009, and a 
transcript of the hearing is associated with his claims folder.  
The issues were remanded to the RO in January 2010 for further 
development.


FINDINGS OF FACT

1.  The Veteran's current left ankle strain/sprain with 
calcifications was not manifest in service or within one year of 
separation and is unrelated to any incident of service, including 
an August 1976 left ankle sprain.  

2.  The Veteran's current right knee degenerative arthritis was 
not manifest in service or within one year of separation and is 
unrelated to any incident of service, including March 1975 right 
knee symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ankle disability 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for right knee disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in August 2006 and again in March 2007.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), was provided on both 
occasions.

VA also has a duty to assist the claimant.  VA has obtained 
service treatment records; assisted the Veteran in obtaining 
evidence; afforded the Veteran an examination in April 2010; 
obtained medical opinions as to the etiology of disabilities; and 
afforded the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  The RO 
complied with the Board's January 2010 remand by obtaining a VA 
examination with opinion as indicated and readjudicating the 
claim.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
 §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Arthritis may be presumed to have been incurred in service if it 
is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records show that the Veteran had a complaint 
of right knee pain in March 1975.  His right knee appeared and 
felt strong and there was no swelling or discoloration and X-rays 
were normal.  The Veteran was treated in service for a complaint 
of a sprained left ankle for one day in August 1976.  He had been 
playing basketball and had a slightly swollen ankle.  He was 
given wintergreen and his ankle was wrapped.  On service 
discharge examination in April 1982, the Veteran's knees and feet 
were clinically evaluated as normal and he expressly denied a 
trick or locked knee, foot trouble, lameness and arthritis.   

A December 1991 private medical record indicates that the Veteran 
denied arthritis and that all of the Veteran's joints had a full 
range of motion and that there was no evidence of active 
inflammation.  The first post-service indication of right knee 
and left ankle disability was on VA evaluation in March 2007, 
when X-rays revealed degenerative changes of the Veteran's ankles 
bilaterally, and mild degenerative changes with medial joint 
space narrowing and some patellar spurring of the Veteran's knees 
bilaterally.  

In March 2007, the Veteran indicated that he hurt his knee in 
service and that his condition was getting worse.  

During a hearing before the undersigned Veterans Law Judge in 
April 2009, the Veteran testified that his right knee started 
giving out in service, and it had continued on since then.  Also, 
his left ankle had been swollen in service and was painful.  Even 
now he has left ankle symptoms.  He had been left with a limp in 
service.  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In considering the Veteran's statements and testimony, the Board 
acknowledges that as a layperson he is nevertheless competent to 
report symptomatology he has experienced.  In this regard, the 
Veteran is certainly competent to report that he has experienced 
left ankle and right knee symptoms since the documented inservice 
left ankle and right knee complaints.  However, after considering 
the totality of the evidence, the Board does not find the 
Veteran's statements regarding a continuity of symptoms to be 
credible.  He current statements are simply inconsistent with his 
own statements and actions during service and thereafter.  

Although the Veteran now claims that his right knee began giving 
out in service and has continued since that time, he expressly 
denied a trick or locked knee at the time of separation 
examination in April 1982.  This is exactly where once would 
expect to find such complaints documented.  This is not a case 
where there is a mere silence as to the claimed symptomatology, 
but a case where the Veteran expressly denied any pertinent 
problems.  The Veteran's current assertions are inconsistent with 
his own admission and actions at the time of the discharge 
examination.  Moreover, medical personnel clinically evaluated 
the lower extremities as normal at discharge, further supporting 
a finding that the Veteran was not in fact having knee problems 
at that time. 

The Veteran's current statements and testimony regarding the left 
ankle are also not credible when considered against the overall 
evidence.  Again, he denied pertinent symptoms at the time of 
discharge examination when he had the opportunity to report any 
such ankle problems.  

With regard to both the right knee and left ankle, service 
treatment records show treatment for other disorders during the 
last several years of service, but the Veteran never reported any 
continuing left ankle or right knee complaints.  Again, he had 
the opportunity to do so.  This fact further diminishes the 
Veteran's credibility regarding a continuity of symptoms. 

The long period of time after service until the first documented 
complaints also diminishes the credibility of the Veteran's 
statements.  It is again noted that as late as December 1991, the 
Veteran denied arthritis with regard to his extremities.  Again, 
the Veteran did not report any left ankle or right knee problems 
when he had the opportunity to do so.  It appears that 
degenerative changes of the ankles and knees was first documented 
in the early 2000's, many years after service. 

In sum, the Board does not find the Veteran's assertions 
regarding continuing left ankle and right knee symptoms since 
service to be credible.  

There is also medical evidence which weighs against the Veteran's 
claim.  A VA examination was conducted in April 2010.  At the 
time, the Veteran's claims folder was reviewed and he was 
interviewed.  The service treatment and the absence of further 
treatment thereafter was noted.  X-rays revealed degenerative 
arthritis of the Veteran's right knee and that was the 
impression.  For the left ankle, the impression was left ankle 
sprain/strain with calcifications and swelling of the left 
tendoachilles as a result of rupture subsequent to service.  The 
examiner indicated that it was less likely than not that the 
Veteran's present conditions were related to the single 
documentations of right knee and left ankle problems in service.  
The examiner noted that there was no evidence of chronicity in 
service or in the first few years subsequent to the Veteran's 
release from service.  

Based on the evidence, the Board concludes that service 
connection is not warranted for right knee or left ankle 
disability.  The evidence indicates that the Veteran had right 
knee and left ankle problems in service, but that he was normal 
on service discharge examination and for many years thereafter, 
including on private evaluation in December 1991.  The first 
indication of right knee and left ankle disability was in March 
2007, when X-rays showed bilateral knee and ankle problems.  
Arthritis of the right knee and left ankle shown at that time was 
not manifest within one year of service discharge or for many 
years thereafter.  An examiner in April 2010 reviewed the 
Veteran's claims folder and examined him and concluded that it 
was less likely than not that his current right knee degenerative 
arthritis and left ankle sprain/strain with calcifications and 
swelling of the left tendoachilles were related to the single 
documentation of the knee and ankle problems in service.  He 
noted that there was no evidence of chronicity in the service or 
in the first few years subsequent to the Veteran's release from 
service.  

The Board has reviewed the record and concludes that continuity 
of symptomatology since service is not shown.  While the Veteran 
may have been arguing in March 2007 and April 2009 that he had 
had continuity of symptomatology since service, the preponderance 
of the evidence is to the contrary.  He denied pertinent symptoms 
and was normal on service discharge examination in April 1982, 
his joints were normal with no inflammation and he denied 
arthritis in December 1991, and there is an absence of evidence 
to support continuity for many years after service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be considered 
along with other factors in the analysis of a service connection 
claim).  For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


